HAMILTON, Circuit Judge,
concurring.
Judge Flaum’s opinion for the court applies correctly this circuit’s precedents on “effects bargaining.” See, e.g., Chicago Tribune Co. v. NLRB, 974 F.2d 933 (7th Cir. 1992). The Board quite deliberately chose not to follow this circuit’s precedents in this case, perhaps to set up a test case to resolve the circuit split on the “clear and unmistakable” standard for waiver on effects bargaining. See generally Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 709, 103 S.Ct. 1467, 75 L.Ed.2d 387 (1983) (rejecting finding of waiver of union officials’ rights under no-strike clause: “to waive a statutory right the duty must be established clearly and unmistakably”).
There are strong arguments in favor of the Board’s “clear and unmistakable” standard for waiver of bargaining rights on effects that management decisions have on employees. See, e.g., Provena St. Joseph Medical Center, 350 NLRB 808 (2007). Our different approach is settled law in this circuit, however. If this legal standard is to change, it will need to happen in a different forum.
On the remedial issue, even without the effects-bargaining issue, the Board’s decision to impose a remedial award of negotiating costs had ample support. Columbia College has not even challenged the Board’s findings that it violated the National Labor Relations Act by engaging in bad-faith bargaining, by failing to meet and bargain over a successor agreement for four months, by failing to provide the union with requested information, by harassing a union official and then threatening her with discipline when she complained about it, by discriminating against the same union official, by maintaining an *556overly broad policy on use of the college’s computer network, and by setting an unlawful precondition to bargaining. Because the effeets-bargaining issue was part of the Board’s calculus in using its remedial discretion, I agree we must remand the remedial issue to the Board. There was plenty of other egregious conduct by the employer here, however, and Judge Flaum’s opinion leaves the Board ample discretion to impose that remedy again on remand.